Citation Nr: 0712496	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  02-17 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for myelofibrosis.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The veteran served on active duty for over 20 years, retiring 
from active duty in July 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied the benefit on appeal.

In January 2007, the Board requested a Veterans Health 
Administration (VHA) opinion as to the issue on appeal and in 
February 2007 received the VHA report. In March 2007, the 
veteran and his representative were provided a copy of same. 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993). Accordingly, 
adjudication of his appeal may go forward.

FINDING OF FACT


It is at least as likely as not that the veteran's 
myelofibrosis is attributable to chemical and radiation 
exposure during military service.  


CONCLUSION OF LAW


Resolving reasonable doubt in the veteran's favor, 
myelofibrosis was incurred as a consequence of his military 
service. 38 U.S.C.A. §§ 1110, 1131, 5100, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).





REASONS AND BASES FOR FINDING AND CONCLUSION


The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

There is no issue as to providing an appropriate application 
form or completeness of the application. Written notice 
provided in the August 2003 correspondence fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  The case was 
readjudicated in a November 2005 supplemental statement of 
the case.  March 2006 correspondence provided notice of the 
type of evidence necessary to establish an effective date for 
the disability on appeal.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available and there is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
prosecution of his claim.



Background

The veteran had over twenty years of active service which 
ended with his retirement in July 1979.  The veteran worked 
as a mechanic repairing aircraft engines and later worked on 
radar systems as a radar technician and repairman.

Service medical records are negative for any complaints, 
treatment, or diagnosis of myelofibrosis.

A December 1999 letter from Dr. LAH of the Hutchinson Cancer 
Research Center indicated that the veteran was diagnosed in 
April 1995 with myelofibrosis.  

In February 2000 and July 2000 statements in support of his 
claim, the veteran reported that while in service he worked 
on large reciprocating aircraft engines as a mechanic and 
that he was in contact with engine oils, aviation fuels and 
numerous cleaning fluids such as keosene, carbon 
tetrachlorides, benzenes, alcohol, and aircraft degreasers.  
The veteran also reported working with early warning heavy 
ground radar as an electronic technician.  The veteran also 
stated the he repaired, overhauled and serviced heavy ground 
radars and stated he was exposed to high levels of x-ray 
radiation from waveguides, ionizing rectifier tubes, and high 
power ionizing amplifier tubes. The veteran stated that he 
was required to troubleshoot and clean high voltage pulse 
transformers filled with oils containing PCBs and used 
cleaning fluids such as trichloroethylene.  

In a March 2000 letter, Dr. DEM of the Madigan Army Medical 
Center stated the veteran had been diagnosed with agnogenic 
myeloid metaplasia commonly called myelofibrosis.  Dr. DEM 
opined that the cause of the veteran's illness was not known 
and stated that known factors which can cause myelofibrosis 
included radiation and industrial solvents exposure.  Dr. DEM 
stated that if the veteran was exposed to radiation or 
chemicals during his active duty service, then that exposure 
might have caused his current condition.


In August 2000, the veteran underwent a VA examination in 
which the examiner concluded the veteran had myelofibrosis.  
The veteran reported exposure to radiation and to multiple 
solvents required in cleaning of the equipment.  The examiner 
opined that it was as likely as not that his current 
myelofibrosis was related to those exposures while in the 
service.

In a February 2007 letter, Dr. Maria Ribeiro, Section Chief 
of Hematology and Oncology at Atlanta VAMC stated it was her 
opinion based on review of the entire copy of medical records 
provided,  that it was very likely that the veteran's 
myelofibrosis was related to his service.  Dr. Ribeiro stated 
that the carcinogen effect of radiation was well known and 
the effect of radiation on bone marrow may be delayed.  
Further, Dr. Riberiro stated that chemical exposure revealed 
an excess mortality from hematopeotic disorders including 
myelofibrosis.    

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 
38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Analysis

The veteran contends that his current myelofibrosis was 
caused by his exposure to and/or utilizing various solvents 
while serving as an aircraft mechanic.  The veteran also 
contends that he was exposed to radiation while repairing 
radar equipment. 

Service personnel records show the veteran served as an 
aircraft mechanic and radar repairman and technician. 
Moreover, the Board finds that the veteran is competent under 
the law to report to VA that as an aircraft mechanic he spent 
a considerable amount of time exposed to and/or utilizing 
various chemicals and solvents. Caldwell v. Derwinski, 1 Vet. 
App. 466 (1991). His testimony, provided in written 
statements, as to his exposure to hazardous chemicals in the 
performance of his military duties, is credible. 

Further, Dr. Maria Ribeiro, Section Chief of Hematology and 
Oncology at Atlanta VAMC, opined n a February 2007 letter 
that it was very likely that the veteran's myelofibrosis was 
related to his service.  Additionally, an August 2000 VA 
examiner similarly concluded that it was as likely as not 
that the veteran's myelofibrosis was related to chemical and 
radiation exposure.

Given the above facts, and resolving reasonable doubt in the 
veteran's favor, the Board finds that the evidence of record 
shows that the veteran was exposed to industrial chemicals 
and radiation while in military service and the current 
myelofibrosis was caused by that exposure. 38 U.S.C.A. §§ 
1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303. Accordingly, 
service connection for myelofibrosis is granted.

ORDER


Entitlement to service connection myelofibrosis is granted.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


